Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 12, 2021

The Court of Appeals hereby passes the following order:

A21D0267. SIDNEY E. GOODWIN, JR. v. THE STATE.

      In 2010, Sidney E. Goodwin, Jr., pled guilty to two counts of aggravated
assault. It does not appear that Goodwin filed a direct appeal of his conviction. In
2020, Goodwin filed a motion in which he sought to withdraw his guilty plea and
requested an out-of-time appeal. The superior court issued an order dismissing the
motion to the extent it sought to withdraw the guilty plea and denying it to the extent
it requested an out-of-time appeal. Goodwin then filed the instant timely application
for discretionary appeal.1
      The superior court’s order is not subject to the discretionary appeal procedure,
see OCGA § 5-6-35 (a), and it appears that the order is subject to direct appeal. The
denial of a motion for an out-of-time appeal is directly appealable when the criminal
conviction at issue has not undergone appellate review. Romano v. State, 297 Ga.
497, 497 (775 SE2d 151) (2015). Orders resolving out-of-time motions to withdraw
guilty pleas have been treated by our Supreme Court as directly appealable. See
Ellison v. State, 283 Ga. 461 (660 SE2d 373) (2008); Smith v. State, 283 Ga. 376 (659
SE2d 380) (2008).
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Goodwin shall have ten days from the date of this order to file
a notice of appeal with the superior court, if he has not already done so. The clerk of
the superior court is DIRECTED to include a copy of this order in the record

      1
          Goodwin filed his application in the Supreme Court, which transferred it here.
transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/12/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.